People v Rodriguez (2017 NY Slip Op 06619)





People v Rodriguez


2017 NY Slip Op 06619


Decided on September 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2017

Friedman, J.P., Richter, Moskowitz, Gesmer, JJ.


4499 570034/14

[*1]The People of the State of New York, Respondent,
vRafael Rodriguez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Jeffrey Dellheim of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Paul A. Andersen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered October 17, 2013, convicting defendant, after a nonjury trial, of attempted assault in the third degree, and sentencing him to a term of 75 days, unanimously affirmed.
The court properly exercised its discretion in admitting evidence of defendant's prior threatening acts against the victim. This evidence was relevant to the issues of motive and intent, and it provided background material relating to the acrimonious relationship between defendant and the victim and the events leading up to the incident in question (see People v Leeson, 12 NY3d 823, 827 [2009]; People v Dorm, 12 NY3d 16, 19 [2009]). Any prejudicial effect was outweighed by probative value. Moreover, the court at this nonjury trial is "presumed
capable of disregarding the prejudicial aspect of the evidence" (People v Tong Khuu, 293 AD2d 424, 425 [1st Dept 2002], lv denied 98 NY2d 714 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 26, 2017
CLERK